DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/30/2021.  These drawings are acceptable.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites the limitation “a third point defined as a point closes to contact edge”. The term “closes” should be corrected to “closest”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to anatomical structures:
 “a second contact portion coming into contact with at least a part of the surface of the second tooth” (claim 1, line 5-6)
 “edge coming into contact with the first tooth and the second tooth” (claim 1, line 16-17)
“edges of the retainer comes into contact with the first tooth and the second tooth” (claim 11, lines 1-2)
Thus, Claim 1 and 11 include a human within their scope and is non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
Applicant is suggested to rewrite anatomical structures within functional language using terms such as “adapted to" or "configured for” in order to overcome 35 U.S.C. 101 rejection. For example, Claim 1 should be rewritten as: a second contact portion configured to come into contact with at least a part of a surface of the second tooth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by  Schumacher et al. (Foreign Patent WO201714478A1, hereby referred to as “Schumacher,” Espacenet machine translation referenced).
1, Schumacher discloses a retainer (shown in Reproduced Fig. 1 below, and disclosed in ([0071], lines 491-492) configured in a form of a metal wire (“worked out on a sheet metal” [0081], lines 572-573.  See Reproduced Fig. 1 below, which illustrates the retainer in the form of a wire) and maintaining an alignment of a first tooth (1) and a second tooth (2)  adjacent to the first tooth (1) (refer to Reproduced Fig. 1 ) the retainer comprising: 
a first contact portion (indicated in Reproduced Fig. 1) configured to come  into contact with at least a part of a surface of the first tooth (1) (refer to first contact portion indicated in Reproduced Fig. 1),
a second contact portion (indicated in Reproduced Fig. 1) coming into contact with at least a part of a surface of the second tooth (2) (refer to Reproduced Fig. 1); 
spaced portion (6) (indicated in Reproduced  Fig. 1 and taught as an activation section (6), [0022], lines 142-147) extending from the first contact portion and the second contact portion, being located between the first contact portion and the second contact portion, and being spaced from the first tooth (1) and the second tooth (2) (refer to Reproduced Fig. 1), 
wherein the spaced portion (6) is located between an embrasure (indicated in Reproduced Fig. 1) configured between the first tooth (1) and the second tooth (2) and an interdental space (indicated in Reproduced Fig. 1 and taught by Schumacher in [0219], line 1528,) existing between the first tooth (1) and the second tooth (2) and is configured to be spaced apart from the embrasure and the interdental space (see Reproduced Fig. 1) so as to secure a hygienic space that  for dental hygiene of a wearer (the examiner interprets the “hygienic space” as a functional limitation, wherein a 
 at least one edge of the spaced portion is a parabola having a small curvature (refer to Reproduced Fig. 1, and [0101], lines 735-736), and 
a contact edge (refer to Reproduced Fig. 2) is defined as an edge coming into contact with the first tooth (1) and the second tooth (2) among edges of the retainer, wherein
(i) a length of a portion, which belongs to the spaced portion, of the contact edge (see figure below); 2

 (ii) of points on the contact edge, each position of two points (indicated as first point and second point in Reproduced Fig. 2) at which the retainer starts to be spaced apart from the first tooth (1) and the second tooth (2);
 (iii) of at least one extreme points of the contact edge, a ratio between a distance between the first point (see Reproduced Fig. 2) defined as a point on the first contact portion (see Reproduced Fig. 2)  and the second point (see Reproduced Fig. 2)  defined as a point at which the retainer starts to be spaced apart from the first tooth (1), among the points of the contact edge, and a distance between the second point and a third point (see Reproduced Fig. 2)   defined as a point closes (interpreted as “closest”) to the contact edge, among the points on a contact line (indicated in Reproduced Fig. 2) between the first tooth (1) and the second tooth (2); and
 (iv) a shortest distance (refer to dashed dual arrow in Reproduced Fig. 2) between the spaced portion and a contact point (indicated in Reproduced Fig. 2) defined as a point closest to the contact edge, among the points on a contact line between the first tooth (1) and the second tooth (2), 
are determined based on a dentition of the wearer, 
wherein the dentition of the wearer includes: at least one of a height of an occlusion between maxillary and mandibular teeth, a symmetry of the first tooth and the second tooth, each size of the first tooth and the second tooth, a size of a contact surface between the first tooth and the second tooth, a shape of the interdental space, and a shape of the embrasure (the examiner notes that “based on a dentition of a wearer” is not a function, but rather a design factor of the retainer. Because the retainer is entirely designed to interact with the teeth, every element of the retainer can be considered “based on the dentition of the wearer.” Refer to [0034]-[0035], lines 
    PNG
    media_image1.png
    683
    1072
    media_image1.png
    Greyscale
proposed retainer based on the wearer’s dentition, using 3D modeling software).


Reproduced Fig. 1 (Schumacher, 2017)



    PNG
    media_image2.png
    645
    1069
    media_image2.png
    Greyscale

Reproduced Fig. 2 (Schumacher, 2017)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Foreign Patent WO201714478A1) in view of Jo Yong-Min (Foreign Patent DE102016109007A1, hereby referred to as” Jo Yong-Min,” Espacenet Machine Translation Referenced).
Re Claim 7, the retainer of Schumacher is disclosed in the rejection of Claim 1, wherein a length of the shortest distance (refer to dashed dual arrow in Reproduced Fig. 1) [is] between the spaced portion and the contact point of the first tooth and/or the second tooth. However, Schumacher is silent of a length of the shortest distance [being] at least 0.05 mm. 
Jo Yong-Min teaches a retainer in the same field of endeavor, wherein a spaced portion is taught as a formation wherein the retainer extends into interdental space ([0004], lines 51-52). In addition, Jo Yong-Min teaches the spaced formation having a radius of curvature of less than 1.0 mm, preferably less than 0.5, mm more preferably less than 0.2 mm ([0018], lines 194-195). Based on the disclosed radius of curvature that falls within a design scaling of less than 1.0 mm (and more preferably, less than 0.2 mm) 
It would have been obvious to one of ordinary skill in the art to modify the claimed retainer taught by Schumacher with reference to the radius of curvature taught by Jo Yong-Min in order to optimize the shortest distance of the spaced portion and contact point to a measurement less than 0.2mm, to allow for little to no space for food scraps to accumulate, which is advantageous in maintaining good dental hygiene. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (Foreign Patent WO201714478A1) in view of Schumacher (Foreign Patent DE102103204359A1, herby referred to as “Schumacher 2,” Espacenet Machine Translation provided). 
Re Claim 10, the retainer of Schumacher is disclosed in the rejection of Claim 1. However, Schumacher is silent of the retainer [having] a polygonal or circular cross section.
Schumacher 2 discloses a retainer in the same field of endeavor, wherein the retainer has a polygonal or circular cross section (“parallelogram-shaped, preferable rectangular, cross section” [00353], liens 444-445) (the examiner notes that “parallelogram-shaped” is analogous to a “polygonal” cross section. Moreover, Schumacher 2 teaches that a parallelogram-shaped cross section has design advantages, such as torque control, to provide stabilization and prevention of the retainer from rotating or tilting, [0035], lines 448-452).

Re Claim 11, the retainer of Schumacher and Schumacher 2 is disclosed in the rejection of Claim 10, wherein only one of edges of the retainer comes into contact with the first tooth and the second tooth (see Reproduced Fig. 1 above). 


Response to Arguments
 (Claim Rejections - 35 USC § 101)
Applicant's arguments see Remarks, filed 11/30/2021 with respect to 35 USC § 101 rejections of Claim 1, 3-6, and 11 have been fully considered but they are not persuasive.
Applicant has amended Claim 1 to describe the structural feature by reciting “configured to come into contact…” and “is configured to be spaced apart…” However, the amended Claim 1 and original claim 11 are still directed to non-statutory subject matter, as previously discussed in the Claim Rejections - 35 USC § 101 section above. Thus, the 35 USC § 101 Rejection of Claim 1 and 11 remains valid. 
(Claim Rejections - 35 USC § 102 and 103)
Applicant's arguments see Remarks, filed 11/30/2021 with respect to 35 USC § 102 rejections of Claim 1-6 and 8-11, and to 35 USC § 103 rejections of Claim 7 and 10 have been fully considered but they are not persuasive.

The examiner reiterates that there exists “hygienic space” within the gingival embrasure (see Reproduced Fig. 1 above), is taught by the prior art of Schumacher and is located between the indicated contact point and the spaced portion (present in Reproduced Fig. 1), wherein the space provided is available for the use of dental hygiene tools.
Because the claims do not recite a minimal size of the space, the prior art structure (shown in Reproduced Fig.1) is still capable of performing the intended use, i.e. providing a “hygienic space.”  For example, a water pick (hygienic tool) can be used to clean with pressurized fluid jets in the space formed by the prior art. Thus, the examiner deems the applicant’s arguments unpersuasive.
Regarding Applicant’s argument that the retainer of the prior art minimizes the hygienic space, it is noted that the presence of a minimal hygienic space is still disclosure of a hygienic space (whether it be maximized or minimized, the prior art teaches a hygienic space).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        




/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772